Under section 203 of the Correction Law, the court had power to impose upon appellant an indeterminate sentence of confinement in the penitentiary. Such a penitentiary sentence was, however, the limit of the punishment that could be meted out to the offender. He could not, in addition thereto, be ordered to pay a fine.
The judgments should be reversed and the matter remitted to the Court of Special Sessions, for the imposition on appellant of a lawful sentence.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgments reversed, etc.